Citation Nr: 0739238	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-28 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from January 2004 to July 
2004.  Following his separation from active service, he was a 
member of the New York Air National Guard (NYANG) until his 
separation in 2005.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision of the of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDING OF FACT

The appellant had a noted asthma disorder prior to active 
military service, and his pre-existing asthma disorder did 
not increase in severity during military service.


CONCLUSION OF LAW

The asthma disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.304(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Prior to the unfavorable 
decision, VA notified the appellant in December 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by him, and notice of what part VA will 
attempt to obtain.   VA has fulfilled its duty to assist the 
appellant in obtaining identified and available evidence 
needed to substantiate a claim, where warranted by law, 
affording a VA examination, see 38 C.F.R. § 3.159(c)(4), and 
VA informed the appellant of the need to submit all pertinent 
evidence in his possession.  The appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The RO certified the appeal to the Board prior to the Court 
Of Appeals For Veterans Claims decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The failure to provide 
the appellant notice of how disability ratings and effective 
dates are determined is not prejudicial in light of the 
decision reached below.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, the veteran has the burden of 
showing an increase in disability during service.  If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Analysis

The appellant asserts that his pre-existing asthma was 
childhood asthma which resolved prior to his entry into 
active service, and that he incurred his currently diagnosed 
asthma during basic military training at Lackland Air Force 
Base (AFB), Texas.  The preponderance of the probative 
evidence of record, however, clearly shows that was not the 
case.

The appellant's November 2003 Report Of Medical History for 
his physical examination at enlistment notes his history of 
asthma, bronchitis, and wheezing.  A DD Form 2808 notes that 
a physical profile assessment under PULHESX of 3, 1, 0, 1, 2, 
1, E, respectively, that Block 28, Lungs and Chest, was P-3, 
which indicated the appellant was disqualified for service 
due to his prior history of asthma.  Private pulmonary 
function tests were provided by the appellant, or his 
provider, in November 2003, but the entrance examiner noted 
that no interpretation of the results was provided.

Service medical records are silent as to how or why the 
appellant's profile was changed to P-1 in January 2004, his 
lungs and chest assessed as normal, and he was allowed to 
enter active service.  Private treatment records for the 
period 1992 to 2001 note the appellant's treatment for upper 
respiratory symptoms.  A March 1995 entry notes possible 
exercise induced asthma.  A September 2003 entry notes 
treatment for difficulty breathing with complaints of 
wheezing.

During basic training, the service medical records note the 
appellant's presentation in mid-July 2003 for evaluation in 
consideration of asthma.  The examiner noted that the 
appellant manifested exercise-induced symptoms prior to basic 
training, his mother and brother had allergies, and that his 
personal medical history was positive for asthma during the 
prior year.  The examiner advised the appellant to follow up 
with his private provider if he was discharged due to his 
disorder.  The final diagnosis was asthma.  It noted the 
appellant's care by a private provider prior to active 
service, the records of that treatment were part of his 
chart, his asthma existed prior to service, he was assessed 
by a specialist at Lackland AFB, it was not incurred in Line 
of Duty, and that the appellant's re-entry was not 
recommended.

Special Order AW-542, Joint Forces Headquarters, Latham, NY, 
dated in July 2004, notes the appellant's discharge from the 
NYANG.  National Guard Bureau Form 22 notes the reason for 
the appellant's discharge was due to an erroneous enlistment.
Although the appellant was allowed to enter active service, 
the evidence is clear that his pre-existing asthma was noted 
during his entrance examination process.  Thus, the 
presumption of soundness did not attach for his asthma.  The 
probative evidence of record shows that there was no increase 
in the severity of the appellant's asthma, as he was 
processed for discharge after an evaluation during basic 
training at Lackland.  Contrary to the appellant's assertion, 
his asthma was not initially diagnosed at Lackland, but its 
pre-existing status was noted and confirmed, and the 
examiners opined he was not physically qualified for further 
service.  Further, notwithstanding the proffered opportunity 
to do so, the appellant has not presented any competent 
evidence whatsoever to show that his pre-existing asthma 
disorder increased in severity during his brief active 
service.  Consequently, the presumption of aggravation is not 
triggered.  See 38 C.F.R. § 3.306.  

Thus, the Board finds the preponderance of the evidence is 
against the claim.  38 C.F.R. §§ 3.303, 3.304(a), 3.306(a).  
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The benefit sought on appeal is denied.  


ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


